Name: Council Regulation (EC) No 2158/1999 of 11 October 1999 concerning a ban on the supply to Indonesia of equipment which might be used for internal repression or terrorism
 Type: Regulation
 Subject Matter: international affairs;  defence;  international trade;  international security;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31999R2158Council Regulation (EC) No 2158/1999 of 11 October 1999 concerning a ban on the supply to Indonesia of equipment which might be used for internal repression or terrorism Official Journal L 265 , 13/10/1999 P. 0001 - 0007COUNCIL REGULATION (EC) No 2158/1999of 11 October 1999concerning a ban on the supply to Indonesia of equipment which might be used for internal repression or terrorismTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 1999/624/CFSP of 16 September 1999, concerning restrictive measures against the Republic of Indonesia(1),Having regard to the proposal from the Commission,Whereas:(1) Common Position 1999/624/CFSP, in view of the current situation in East Timor where serious violations of human rights and international humanitarian law are taking place, provides for a ban on the supply to Indonesia of equipment which might be used for internal repression or terrorism;(2) That measure falls within the scope of the Treaty establishing the European Community;(3) Therefore, and with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of that measure as far as the territory of the Community is concerned; such territory is deemed to encompass, for the purposes of this Regulation, all the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty;(4) A procedure should be provided to amend, if necessary, the list of equipment which might be used for internal repression or terrorism;(5) There is a need for the Commission and the Member States to inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, without prejudice to existing obligations with regard to certain items concerned;(6) In view of the possibly limited duration of the Regulation, it should be provided that sanctions can be imposed immediately where the provisions of the Regulation are infringed,HAS ADOPTED THIS REGULATION:Article 11. It shall be prohibited, knowingly and intentionally, to:(a) sell, supply, export or ship, directly or indirectly, equipment listed in Annex I, parts A and B, whether or not originating in the Community, to any person or body in the Republic of Indonesia or to any person or body for the purpose of any business carried on in, or operated from, the territory of the Republic of Indonesia;(b) participate in related activities the object or effect of which is, directly or indirectly, to promote the transactions or activities referred to in subparagraph (a).2. The competent authorities of the Member States, listed in Annex II, may authorise the transactions or activities referred to in paragraph 1, in respect of the items listed in part B of Annex I, when they have obtained conclusive evidence that the end-use of these items is not for internal repression or terrorism.Article 2The Council shall adopt by qualified majority amendments to the list set out in Annex I on the basis of a proposal from the Commission.The Annex shall not include items specially designed or modified for military use already subject to the arms embargo established on the basis of Article 1 of Common Position 1999/624/CFSP.Article 3Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in accordance with Article 4 of Council Regulation (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia(2).Article 4The Commission and the Member States shall, insofar as they are not otherwise already obliged to do so, inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal, such as breaches and enforcement problems, judgments handed down by national courts or decisions of international fora and authorisations granted under Article 1(2).Article 5This Regulation shall apply:- within the territory of the Community including its air space,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State, and- to any body which is incorporated or constituted under the law of a Member State.Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply until 17 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 11 October 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 245, 17.9.1999, p. 53.(2) OJ L 130, 1.5.1998, p. 1.ANNEX IEQUIPMENT FOR INTERNAL REPRESSION OR TERRORISM, ENVISAGED BY ARTICLE 1(The following list does not include items which have been specially designed or modified for military use and are covered by the arms embargo established on the basis of Common Position 1999/624/CFSP)PART AHelmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefor.Specially designed fingerprint equipment.Power controlled searchlights.Construction equipment provided with ballistic protection.Hunting knives.Specially designed production equipment to make shotguns.Ammunition hand-loading equipment.Communications intercept devices.Solid-state optical detectors.Image-intensifier tubes.Telescopie weapon sights.Smooth bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor;except:1. signal pistols;2. air or cartridge powered guns designed as industrial tools or humane animal stunners.Simulators for training in the use of firearms and specially designed or modified components and accessories therefor.Bombs and grenades, other than those specially designed for military use, and specially designed components therefor.Body armour, other than those manufactured to military standards or specifications, and specially designed components therefor.All-wheel-drive utility vehicles capable of off road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles.Water cannon and specially designed for modified components therefor.Vehicles equipped with water cannon.Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose.Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor.Leg-irons, gangchains, shackles and electric-shock belts, specially designed for restraining human beings;except:handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked.Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor.Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shock batons, electric shock shields, stun guns and electric shock dart guns (tasers)) and components therefor specially designed or modified for that purpose.Electronic equipment capable of detecting concealed explosives and specially designed components therefor;except:TV or X-rayons inspection equipment.Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor.Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor;except:those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air bag inflaters, electric-surge arresters of fire sprinkler actuators).Equipment and devices designed for explosive ordnance disposal;except:1. bomb blankets;2. containers designed for holding objects known to be, or suspected of being improvised explosive devices.Night vision and thermal imaging equipment and image intensifier tubes or solid state sensors therefor.Software specially designed and technology required for all listed items.PART BLinear cutting explosive charges.Explosives and related substances as follows:- amatol,- nitrocellulose (containing more than 12,5 % nitrogen),- nitroglycol,- pentaerythritol tetranitrate (PETN),- picryl chloride,- trinitorphenylmethylnitramine (tetryl),- 2, 4, 6-trinitrotoluene (TNT).Software specially designed and technology required for all listed items.ANNEX IILIST OF AUTHORITIES REFERRED TO IN ARTICLE 1(2)BELGIUMMinisterie van Buitenlandse Zaken, Buitenlandse Handel en OntwikkelingssamenwerkingDirectie-generaal van de Buitenlandse Economische en Bilaterale BetrekkingenDienst Centraal en Oost-Europa (B 13)De heer Filip David Karmelietenstraat 15 B - 1000 Brussel MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppementDirection gÃ ©nÃ ©rale des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieuresService Europe centrale et orientale (B 13)M. Filip David Rue des Petits Carmes 15 B - 1000 Bruxelles Tel. (32-2) 501 81 64 Fax (32-2) 501 88 27DENMARKErhvervsfremmestyrelsenDahlerups PakhusLangelinie AllÃ © 17 DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01GERMANYBundesausfuhramtReferat 214, Herr Pietsch FrankfurterstraÃ e 29-35 D - 65760 Eschborn Tel. (49-6196) 908 689 Fax (49-6196) 908 412GREECEÃ ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ± Ã ÃÃ ¬Ã Ã Ã ¶Ã · - Ã Ã ¿Ã  ÃÃ ³Ã ³Ã »Ã ­Ã Ã ·Ã  Ã Ã ´Ã Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± ( Ministry of National EconomyGeneral Secretariat of International Economic RelationsDirectorate of External TradeMrs. Bartzi or Mr. Iglesis 1, Kornarou Street GR - 105 63 Athens ) Tel. (30-1) 328 60 51 53 Fax (30-1) 328 60 94, 328 60 59 Ã Ã Ã Ã ¹Ã ¿Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ¿Ã  Ã §Ã Ã ¹Ã Ã Ã ¿Ã Ã ®Ã Ã Ã »Ã ·Ã Ã µÃ ¾Ã ¿Ã Ã Ã ¹Ã ¿Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã 'Ã Ã Ã ±Ã Ã µÃ ¯Ã ¿ Ã Ã Ã Ã Ã Ã µÃ Ã ½ Ã Ã ±Ã Ã ¹Ã »Ã ¯Ã Ã Ã ·Ã  Ã £Ã ¿Ã Ã ¯Ã ±Ã  1, 7Ã ¿Ã  Ã Ã Ã ¿Ã Ã ¿Ã  GR - 106 71 Ã Ã ¸Ã ®Ã ½Ã ± ( Mr. George Christofis,Minister PlenipotentiarySanctions Bureau 1, Vasilissis Sofias, 7th floor GR - 106 71 Athens ) Tel. (30-1) 368 12 25 Fax (30-1) 368 12 34SPAINMinisterio de EconomÃ ­a y HaciendaSecretarÃ ­a General de Comercio ExteriorPaseo de la Castellana, 162 E - 28046 Madrid Tel.: (34-91) 349 38 60 Fax: (34-91) 457 28 63FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrieDirection gÃ ©nÃ ©rale des douanes et des droits indirectsBureau E/2 - Cellule EmbargoMlle Diane Foreau 23 bis, rue de l'UniversitÃ © F - 75700 Paris Cedex 07 S.P. Tel.: (33-1) 44 74 48 93 Fax: (33-1) 44 74 48 97IRELANDLicensing Unit ( Mr Michael Greene ) Department of Enterprise, Trade and Employment Kildare Street Dublin 2 Ireland Tel. (353-1) 631 24 46 Fax (353-1) 676 61 54 e-mail: greenem@entemp.irlgov.icITALYMinistero del Commercio con l'EsteroGabinettoViale Boston 25 I - 00144 Roma Tel. (39-06) 59 64 75 47 Fax (39-06) 59 64 74 94 e-mail: INFO@MincomesITLUXEMBOURGOffice des Licences M. A. Paulus BP 113 L - 2011 Luxembourg Tel.: (352) 478 23 70 Fax: (352) 46 61 38 e-mail: andre.paulus@mae.etat.luNETHERLANDSMinisterie van Economische ZakenDirectoraat-generaal van de Buitenlandse Economische BetrekkingenDirectie Handelspolitiek en InvesteringsbeleidAfdeling Exportcontrole en Sanctiebeleid (BEB/DHI/ES)mw. drs. C.M. van Dantzig Postbus 20101 2500 EC Den Haag Nederland Tel. (31-70) 379 63 57/63 80 Fax (31-70) 379 73 92 e-mail: e.m.vandantzig@minez.nlAUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten, Gruppe II.a LandstraÃ er HauptstraÃ e 55-57 A - 1030 Wien Tel. (43-1) 711 02/361 Fax (43-1) 715 83 47PORTUGALMinistÃ ©rio da EconomiaDirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisAlice Rodrigues/JosÃ © Gomes Avenida da RepÃ ºblica, 79 P - Lisboa Tel.: (351-1) 791 19 43 Fax: (351-1) 796 37 23FINLANDUlkoasiainministeriÃ ¶ PL 176 FIN - 00161 Helsinki Tel. (358-9) 13 41 55 55 Fax (358-9) 62 98 40 Utrikesministeriet PL 176 FIN - 00161 Helsingfors Tel. (358-9) 13 41 55 55 Fax (358-9) 62 98 40SWEDENRegeringskanslietUtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMExport Policy UnitDepartment of Trade and IndustryKingsgate House66-74, Victoria StreetLondon SW1E 6SW United Kingdom Tel. (44-171) 215 89 98 Fax (44-171) 215 85 19EUROPEAN COMMUNITYEuropean CommissionDirectorate-General IMr A. de Vries , DM24 5/75 Tel. (32-2) 295 68 80 Fax (32-2) 295 73 31 e-mail: anthonius.de-vries@dg1.cec.be